NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



EMERGENCY MEDICAL ASSOCIATES        )
OF TAMPA BAY, L.L.C. and            )
EMERGENCY MEDICAL ASSOCIATES        )
OF FLORIDA, L.L.C.,                 )
                                    )
           Petitioners,             )
                                    )
v.                                  )                   Case No. 2D18-1511
                                    )
JACQUES CORTES-GASCOT;              )
SHRINATH S. KAMAT, M.D., P.A. d/b/a )
BAY AREA NEUROLOGY ASSOCIATES; )
SHRINATH SHESHGIRI KAMAT, M.D.;     )
BAYCARE HEALTH SYSTEM, INC., d/b/a )
ST. JOSEPH'S HOSPITAL, INC.;        )
PAMELA B. WILSON, M.D.; DANIEL H.   )
HOPKINS, D.O.; BHAVIK PATEL, M.D.;  )
COGENT HEALTHCARE OF                )
PENSACOLA, L.L.C.; and COGENT       )
HEALTHCARE, INC.,                   )
                                    )
           Respondents.             )
                                    )

Opinion filed November 9, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Rex M.
Barbas, Judge.

Lisa L. Cullaro and Carl A. Goldman of
Lamb, Goldman & Cullaro, P.A. (withdrew
after briefing); H. Hamilton Rice, III, of
Bush, Graziano, Rice & Platter, P.A.,
Tampa; and Daniel A. Martinez, and
Inguna Varslavane-Callahan of Martinez
Denbo LLC, St. Petersburg (substituted
as counsel of record), for Petitioners.

Daniel Mahfood, Bryan S. Gowdy, and
Meredith A. Ross of Creed & Gowdy,
P.A., Jacksonville, for Respondent
Jacques Cortes-Gascot.

No appearance for remaining Appellees.




PER CURIAM.


             Dismissed.



CASANUEVA, SILBERMAN, and ATKINSON, JJ., Concur.




                                          -2-